       Case 2:20-cv-03044-LMA-DPC Document 48 Filed 06/14/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

RICHARD I. MILLER                                                      CIVIL ACTION

VERSUS                                                                 NO. 20-3044

TOURO INFIRMARY                                                        SECTION “I” (2)


                                                     ORDER

        IT IS ORDERED that a second Settlement Conference is scheduled for WEDNESDAY,

JUNE 16, 2021, at 2:00 p.m., before Magistrate Judge Donna Phillips Currault. This settlement

conference will be conducted via video-conference.1 Participation of parties in addition to counsel

increases the efficiency and effectiveness of the Settlement Conference. Therefore, counsel must

instruct their clients to be present on the videoconference at the start of the conference.

                                       14th
        New Orleans, Louisiana, this _________ day of June, 2021.



                                                              ___________________________________
                                                                  DONNA PHILLIPS CURRAULT
                                                              UNITED STATES MAGISTRATE JUDGE


CLERK TO NOTIFY:
HON. LANCE M. AFRICK




1
  A log-in invitation for the video conference will be emailed to counsel shortly before the scheduled conference.
Participants are reminded of requirements of our Local Rules with respect to proper attire in the courtroom. They are
to abide by those requirements even when participating via video conference. Participants are further reminded of the
general prohibition against photographing, recording, or rebroadcasting of court proceeding which likewise apply to
proceedings conducted over video conference. Violations of these prohibitions may result in sanctions, as deemed
necessary or appropriate.
